SENTENCIA
Los Sres. Robert Hatton y Edwin Loubriel, por conducto del arquitecto Lorenzo Ramírez (los proponentes), sometie-ron a la consideración de la Junta de Planificación una consulta de ubicación para un proyecto de oficinas para uso comercial. Para el estudio de la consulta, se consideró ne-cesaria la celebración de una audiencia pública para escu-char los planteamientos de todos los interesados en el proyecto. Esta primera vista pública se celebró el 12 de diciembre de 1997. El 10 de julio de 1998 la Junta de Pla-nificación de Puerto Rico aprobó la Consulta de Ubicación Núm. 97-55-0731-JPU. En su resolución, la Junta de Pla-nificación autorizó el proyecto comercial y de oficinas con un área de 92,182 pies cuadrados en una finca de 10.173 cuerdas, ubicada en la Carretera Estatal Núm. 100, en el Barrio Miradero de Cabo Rojo. La resolución también in-formó que varios vecinos del sector acudieron a la audien-*487cia para oponerse al proyecto y que alegaron que el predio objeto de la consulta y las áreas adyacentes eran suscepti-bles a inundaciones. Además, se hizo referencia a la parti-cipación activa de varios de los comparecientes a la audien-cia pública. La Resolución de 10 de julio de 1998 advino final y firme, puesto que no se solicitó la revisión judicial.
El 15 de octubre de 1998 los proponentes solicitaron a la Junta de Planificación una enmienda a la consulta para cambiar el uso de 20,000 pies cuadrados de oficina a cual-quier otro uso compatible con los parámetros de un distrito C-2. La Junta de Planificación determinó que debía cele-brar una audiencia pública para escuchar los planteamien-tos de todos los interesados en la enmienda al proyecto. El 14 de mayo de 1999 se llevó a cabo esta segunda audiencia pública, después de haberse publicado un aviso de vista pública en un periódico de circulación general. La Junta de Planificación reabrió la consulta y autorizó la enmienda al proyecto mediante Resolución de 20 de agosto de 1999. Esta resolución fue archivada en autos y notificada a las partes el 9 de septiembre de 1999.
En esta segunda vista pública participaron activamente varios de los comparecientes, entre éstos la Asociación de Residentes de la Urbanización La Concepción, Inc. (la Aso-ciación) y el Centro Unido de Detallistas. Empresas Puer-torriqueñas de Desarrollo, Inc. (Empresas Puertorrique-ñas) también acudió en respuesta al aviso de vista pública publicado en el periódico representada por su abogada.(1)
Después de la vista pública, el 1 de junio de 1999 Em-presas Puertorriqueñas presentó una Solicitud de Inter-vención en el procedimiento administrativo. La Junta de Planificación denegó esta solicitud de intervención en una resolución emitida el 20 de agosto de 1999, que resumía la participación de Empresas Puertorriqueñas en la vista pública. La Junta de Planificación resolvió que dicha par-*488ticipación consistió únicamente en presentar varios plan-teamientos de derecho y que la solicitud de intervención no aportaba nada adicional al proceso, por lo cual “la solicitud de intervención no está debidamente fundamentada con-forme lo requiere la Sección 3.5 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico”.(2) Resolución de la Junta de Planificación de 20 de agosto de 1999, pág. 4. No se notificó a Empresas Puertorriqueñas ni a su abogada de esta resolución.
Así las cosas, el 27 de septiembre de 1999 Empresas Puertorriqueñas solicitó a la Junta de Planificación que se le notificara “oficialmente” de la Resolución de 20 de agosto de 1999. Alegó que había recibido notificación de la presen-tación de una solicitud de reconsideración a dicha resolu-ción por la Asociación, pero que desconocía el contenido de la resolución porque nunca le fue notificada. El 13 de octu-bre de 1999 la Junta de Planificación declaró “no ha lugar” a varias solicitudes, entre éstas, la solicitud de notificación oficial presentada por Empresas Puertorriqueñas. Esta re-solución sí fue debidamente notificada a la abogada de Em-presas Puertorriqueñas. Según se desprende del expe-diente del caso, a partir de esa notificación, la Junta de Planificación incluyó a Empresas Puertorriqueñas en la lista de personas a las que se notificaría de sus resolucio-nes con respecto a la referida consulta. Empresas Puerto-rriqueñas no recurrió de la notificación denegada ni hizo planteamiento alguno en alzada referente a su solicitud de intervención.
Mediante la Resolución de 31 de agosto de 2000, la Junta de Planificación aprobó la enmienda a la Consulta de Ubicación Núm. 97-55-0731-JPU. También autorizó una prórroga de dos años a la vigencia de la consulta que había aprobado en su Resolución de 10 de julio de 1998. La reso-lución de la Junta de Planificación fue notificada a cua-*489renta y cinco personas, personas jurídicas y entidades, in-cluso a la abogada de Empresas Puertorriqueñas. La Asociación solicitó una reconsideración, la cual fue dene-gada por la Junta de Planificación el 19 de octubre de 2000. Surge de los autos del caso que la solicitud de recon-sideración instada por la Asociación y la resolución de la Junta de Planificación que la denegó fueron notificadas a la representante legal de Empresas Puertorriqueñas.
Sin embargo, al presentar su recurso de revisión ante el Tribunal de Circuito de Apelaciones el 4 de diciembre de 2000, la Asociación omitió notificar a Empresas Puertorriqueñas. La Junta de Planificación solicitó enton-ces que se desestimara el recurso por falta de jurisdicción, por no haberse notificado a una de las partes, según lo ordena la See. 4.2 de la Ley de Procedimiento Administra-tivo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 2172. El foro apelativo accedió a ello en su Resolución de 31 de enero de 2001.
El 7 de marzo de 2001 la Asociación presentó un recurso de certiorari para que revisáramos el dictamen del foro apelativo, en el cual adujo que el Tribunal de Circuito de Apelaciones había errado “al desestimar el Recurso de Re-visión por el hecho de no haber notificado el mismo a quién [sic] la Junta de Planificación le había negado reconocer como parte Interventora”. Petición de certiorari, pág. 4.
Expedimos el auto el 30 de marzo de 2001. Luego de examinar detenidamente el asunto, y contando con el be-neficio de la comparecencia de las partes, este Tribunal ha acordado revocar la resolución recurrida y devolver el caso al foro apelativo para que resuelva los méritos de las con-troversias planteadas.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo de Puerto Rico. El Juez Aso-ciado Señor Rebollo López emitió una opinión concurrente. El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita. La Jueza Asociada Señora Fiol Matta emitió una opinión concurrente, a la cual se *490unió el Juez Presidente Señor Hernández Denton. El Juez Asociado Señor Rivera Pérez disintió sin opinión escrita. La Juez Asociada Señora Rodríguez Rodríguez no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
— O —

(1) Empresas Puertorriqueñas de Desarrollo, Inc. no participó en el proceso original de aprobación de la consulta ni en la primera vista pública celebrada para estos efectos. Su participación comenzó a partir de la celebración de la segunda vista pública.


(2) En cambio, la Junta de Planificación, en su Resolución de 20 de agosto de 1999, aceptó como interventor al Ledo. Luis E. Del Toro, representante de la Urb. La Concepción.